Gillespie, J.,
specially concurring.
We are urged to reverse this case on the ground that the verdict is against the overwhelming weight of the evidence. If there is any merit in this contention, it must be based on the fact that the proof shows conclusively that Mrs. Herring’s automobile was damaged on the front end while Mrs. Hart’s truck was damaged on the left side, which might indicate that Mrs. Herring ran into Mrs. Hart’s truck. All the facts should be considered together. The damage to the respective vehicles should be considered with the other proof in determining which driver was negligent.
The jury had these undisputed facts before it: Mrs. Hart was traveling north on Wheatley Street. Mrs. Herring was traveling east on School Street. Wheatley Street carried more traffic than School Street, but the intersection was not controlled by any sign, light, or other regulation. Mrs. Herring stopped before entering the intersection. Mrs. Hart entered the intersection traveling 25 or 30 miles per hour, according to her own testimony. The intersection .is 18 or 20 feet square. Mrs. Hart’s *451truck turned over two and one-half times and came to rest 40 to 60 feet north of the intersection. In other words, Mrs. Hart’s truck was carried by its own momentum in the same direction it was traveling when the two -automobiles collided. Mrs. Herring’s automobile came to rest in the intersection after being turned north, the direction Mrs. Hart was traveling. Mrs. Hart’s truck was damaged on its left side. Mrs. Herring’s automobile was damaged on its front end, but the photograph of the Herring vehicle clearly reveals that the force of the impact was from right to left, and the center bumper guard is shown to have been stripped from the center of the bumper over to the left end of the bumper, and the fenders, grill and hood show that the force of the impact was from right to left.
This additional evidence was before the jury: Mrs. Herring testified that after stopping at the intersection she started forward in low gear and that she could not see to the north and south until she got into the intersection; that when she got in the intersection the acciden happened. Mrs. Hart, as stated, admitted that she entered the intersection traveling 25 or 30 miles per hour. One witness testified that Mrs. Hart said she was hurrying to the store to get something for dinner.
With all this evidence before it, the jury was fully justified in finding (1) that Mrs. Herring first entered the intersection, (2) that she did so in as careful a manner as one reasonably could, having first brought her car to a stop, (3) that Mrs. Hart entered the blind, uncontrolled intersection at 25 or 30 miles per hour after it had first been entered by Mrs. Herring’s automobile, (4) that the left side of Mrs. Hart’s vehicle sideswiped the front end of the Herring automobile with most of the force of the impact from south to north, the direction Mrs. Hart was traveling, and (5) that the sole cause of the accident was the negligence of Mrs. Hart.
*452The damage to the front end of Mrs. Herring’s automobile and the left side of Mrs. Hart’s is entirely consistent with Mrs. Herring’s exoneration. The respective parts of the automobile that were damaged is pertinent, but not controlling. Such physical facts should be considered with all the other proof in determining the question of negligence in such accident.